UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7498



TEDDY LEON AYALA,

                                            Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden, FCI Edgefield,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-04-22888-3)


Submitted: April 20, 2006                     Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teddy Leon Ayala, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Teddy   Leon   Ayala,   a   federal   prisoner,   appeals   the

district   court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Ayala v. LaManna, No. CA-04-22888-3 (D.S.C.

Sept. 19, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -